     Case 1:20-cv-00423-NONE-BAM Document 24 Filed 04/20/20 Page 1 of 5


 1 Scott W. Wellman, SBN: 82897
   Christopher Wellman, SBN: 304700
 2 WELLMAN & WARREN LLP

 3 24411 Ridge Route, Suite 200
   Laguna Hills, CA 92653
 4 Tel: (949) 580-3737
   Fax: (949) 580-3738
 5

 6 Attorneys for Plaintiff,
   Eaconomy, LLC
 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA

10

11 EACONOMY, LLC, a Delaware Limited                     Case No. 1:20:cv-00423
   Liability Company,                                    Assigned for all purposes to:
12                                                       Judge: Dale A. Drozd
                     Plaintiff,
13
         vs.                                             STIPULATED RESTRAINING ORDER
14
   AUVORIA PRIME LLC, a Wyoming Limited                  Complaint Filed: March 23, 2020
15 Liability Company, SAL LETO, an individual,
   VANESSA LETO, an individual, WILLIAM
16 (BILL) WYNNE, an individual, KAREEM
   MARADONA, an individual, TYLER
17 MACKECHNIE, an individual, SARAH
   WALDROP, an individual, DONTA LEWIS,
18 an individual, MICHAEL MANUEL, an
   individual, DARIK ALEXANDER, an
19 individual, CAMERON KERKAR, an
   individual, CASEY HOLLADAY, an
20 individual, KANOA NARTATEZ, an
   individual, and BOLT CAPITAL, a Nevis
21 Company, OMAR LOPEZ, an individual,
   MAURICE KATZ, an individual, JOSHUA
22 PHAIR, an individual

23                      Defendants.

24

25         Plaintiff, Eaconomy, LLC, and defendants, Auvoria Prime LLC and Sal Leto, by and

26 through their respective attorneys, do hereby agree and stipulate as follows:
27         1.       Plaintiff Eaconomy, LLC (“Eaconomy”) has filed this action against, among

28                  others, defendants Auvoria Prime LLC (“Auvoria Prime”) and Sal Leto (“Leto”).

                                              -1-
                                 STIPULATED RESTRAINING ORDER
     Case 1:20-cv-00423-NONE-BAM Document 24 Filed 04/20/20 Page 2 of 5


 1              Leto is the former Vice-President of Operations of Eaconomy and is now an officer

 2              of Auvoria Prime.

 3       2.     The action alleges, and defendants dispute, that the defendants have engaged in

 4              wrongdoing, including, but not limited to, misappropriating the trade secrets of

 5              Eaconomy, interfering with Eaconomy’s contractual relationships with its

 6              distributors (known as ISPs), and engaging in unfair business practices. The action

 7              further alleges the following:

 8             a. Eaconomy is in the business of selling and licensing software programs that

 9                 allows the user, after setting certain discretionary criteria, to trade in the FOREX

10                 markets (i.e. the foreign currency exchange markets). Eaconomy uses the

11                 “network marketing” model (also known as the multi-level marketing or MLM

12                 model) to distribute its software products.

13             b. Network marketing companies, such as Eaconomy, market and distribute their

14                 products through a network of independent distributors. In Eaconomy’s

15                 business, the independent distributors are called an ISP which stands for

16                 “Independent Software Partner.” A distributor can earn commissions on the sale

17                 of products by it, as well as the sale of products of those distributors aligned in

18                 multiple levels beneath the distributor (hence the name multi-level marketing).

19                 The distributors aligned below any distributor is known as that distributor’s

20                 “downline.”

21             c. The database consisting of the list of distributors, their rank, their contact

22                 information, their payment history, their product order history, their pricing

23                 history, their customer contact information, their bonus history as well as other

24                 information is a prime asset of Eaconomy and are kept on Eaconomy’s

25                 computerized servers with restricted access. Access to this database can only be

26                 achieved through a password. In other words, the list of distributors (which

27                 includes their contact information) is akin to a customer list and is maintained in

28                 confidence.
                                          -2-
                             STIPULATED RESTRAINING ORDER
     Case 1:20-cv-00423-NONE-BAM Document 24 Filed 04/20/20 Page 3 of 5


 1              d. Eaconomy goes to extensive lengths to maintain the secrecy of its data base. Not

 2                  only is access to the computerized base strictly controlled, but any distributor

 3                  must agree to Eaconomy’s policies and procedures, which specifically state that

 4                  the distributor list constitutes a proprietary asset of Eaconomy.

 5              e. In addition, each distributor, prior to becoming a distributor, expressly agrees to

 6                  maintain the confidentiality of Eaconomy’s proprietary information and to abide

 7                  by the following written policy:

 8       Downline Genealogy Reports

 9       The Eaconomy Downline Genealogy Reports are confidential and contain proprietary
         business trade secrets. An ISP may not use the reports for any purpose other than for
10       developing their Eaconomy business. During any term of the ISP User Agreement and for a
         period of five (5) years after the termination or expiration of the ISP User Agreement between
11       Independent Sales Associate and Eaconomy, for any reason whatsoever, an ISP shall not, on
         his/her own behalf or on behalf of any other person, partnership, association, corporation, or
12       other entity: disclose any information contained in the reports to any third party; use the
         reports to compete with Eaconomy or recruit or solicit any ISP or Customer listed on the
13       reports to participate in other multi-level marketing ventures. This provision shall survive the
         termination or expiration of this Agreement.
14
                f. The distributors also expressly agree to not use Eaconomy’s proprietary
15
                    information about its sales organization to compete either directly or indirectly
16
                    with the company.
17
                g. The Eaconomy agreement with its distributors further states as follows:
18
         Unauthorized Recruiting
19
         As an independent contractor, ISP's may participate in other direct selling or network
20       marketing or multi-level marketing ventures (collectively, "multi-level marketing"), and
         ISP's may engage in selling activities related to non-eaconomy products and services if they
21       desire to do so. Although an ISP may elect to participate in another multi-level marketing
22       opportunity, he/she is prohibited from unauthorized recruiting activities, which include the
         following: recruiting or enrolling Eaconomy customers or ISP's for other multi-level
23       marketing business ventures, either directly or through a third party. This includes, but is
         not limited to, presenting or assisting in the presentation of other multi-level marketing
24       business ventures to any Eaconomy Customer or ISP, or implicitly or explicitly
         encouraging any Eaconomy Customer or ISP to join other business ventures. It is a
25       violation of this policy to recruit or enroll a Eaconomy Customer or ISP for another multi-
26       level marketing business, even if the ISP does not know that the prospect is also an
         Eaconomy Customer or ISP; producing any literature, tapes, or promotional material of any
27       nature for another multi-level marketing business which is used by the ISP or any third
         person to recruit Eaconomy Customers or ISP for that business venture; selling, offering to
28       sell, or promoting any competing products or services to Eaconomy Customers or ISP. The
                                            -3-
                               STIPULATED RESTRAINING ORDER
      Case 1:20-cv-00423-NONE-BAM Document 24 Filed 04/20/20 Page 4 of 5


 1          only exception to this rule is that direct customer and personal enrollees of the ISP can be
            exposed to a product or service (first level, personally sponsored only). Eaconomy may
 2          cancel the ISP's agreement for violations to this provision. In addition, when an ISP
            participates in other multi-level marketing ventures, the ISP may not participate in any
 3
            Eaconomy leadership meetings, conferences, qualification seminars, and the like.
 4
                    h. Eaconomy further alleges, and defendants dispute, that the defendants
 5
                        improperly and unlawfully recruited its distributors to join Auvoria Prime and
 6
                        are still engaging in such improper activity.
 7
            3.       On April 6, 2020, Eaconomy filed an ex parte motion for a temporary restraining
 8
                     order (“Motion”). The Motion requested an order that, among other things,
 9
                     prohibited Auvoria Prime and Mr. Leto from contacting, soliciting and/or
10
                     recruiting Eaconomy’s ISP’s into Auvoria Prime. Defendants filed an opposition
11
                     to the Motion on April 9, 2020.
12
            4.       On April 16, 2020, the Court ordered that an evidentiary hearing on the Motion
13
                     would take place on April 17, 2020. The parties thereafter negotiated the terms of
14
                     this stipulated restraining order to resolve the Motion, and the hearing on the
15
                     Motion was taken off calendar.
16
            5.       The Defendants dispute the facts asserted by Eaconomy that support this order and
17
                     nothing herein shall prejudice either parties’ right to prosecute or defend the merits
18
                     of this action.
19
            6.       Based on the above, Eaconomy and defendants Auvoria Prime and Leto have
20
                     agreed to the following restraining order:
21
                                                   ORDER
22
            Defendants Auvoria Prime, LLC, and Sal Leto shall NOT, directly or in active concert with
23
     anyone else, knowingly recruit, sponsor or solicit any existing Eaconomy, LLC distributor (known
24
     as an ISP) or customer to join Auvoria Prime, LLC as a distributor or customer. This prohibition
25
     shall not apply to (i) a distributor’s personally sponsored downline at Eaconomy, or (ii) ISPs who,
26
     without solicitation, seek to join Auvoria Prime, LLC. Within 48 hours of entry of this Order,
27
     Auvoria Prime, LLC shall notify, in writing, each of its distributors of this prohibition by email. This
28
                                                -4-
                                   STIPULATED RESTRAINING ORDER
     Case 1:20-cv-00423-NONE-BAM Document 24 Filed 04/20/20 Page 5 of 5


 1 prohibition shall remain in effect until the case is dismissed or otherwise modified by court

 2 order. Nothing herein is intended to resolve whether, for purposes of this prohibition, any distributor

 3 or other person constitutes someone acting “in active concert” with Auvoria Prime, LLC or Sal Leto.

 4                                     SERVICE OF THIS ORDER

 5         It is further ordered that service of this Order on Auvoria Prime and Leto shall be deemed

 6 complete at such time as it is emailed to the Chris Polychron, Esq., attorney for Auvoria Prime and

 7 Leto at the following email address: cpolychron@coastlawgroup.com.

 8 DATED: April 20, 2020                          WELLMAN & WARREN

 9
                                          By:     ___/s/ Scott Wellman__________
10                                                SCOTT WELLMAN
                                                  Attorneys for Plaintiff
11

12 DATED: April 20, 2020                          COAST LAW GROUP, LLP

13
                                          By:     _/s/ Chris Polychron___________
14                                                CHRIS POLYCHRON
                                                  Attorneys for Defendants,
15                                                Auvoria Prime and Sal Leto
16

17         The court hereby adopts the above orders as the orders of this court.

18

19 IT IS SO ORDERED.
20      Dated:    April 20, 2020
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                               -5-
                                  STIPULATED RESTRAINING ORDER
